

117 S2985 IS: Indian Programs Advance Appropriations Act of 2021
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2985IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Luján (for himself, Ms. Klobuchar, Ms. Smith, Ms. Warren, Ms. Cortez Masto, Ms. Baldwin, Mr. Padilla, Mr. Tester, Mr. Heinrich, Ms. Rosen, Mr. Wyden, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Indian Self-Determination Act and the Indian Health Care Improvement Act to provide advance appropriations authority for certain accounts of the Bureau of Indian Affairs and Bureau of Indian Education of the Department of the Interior and the Indian Health Service of the Department of Health and Human Services, and for other purposes.1.Short titleThis Act may be cited as the Indian Programs Advance Appropriations Act of 2021.2.Authorization for advance appropriations(a)Bureau of Indian Affairs and Bureau of Indian EducationThe Indian Self-Determination Act (25 U.S.C. 5321 et seq.) is amended by adding at the end the following:112.Authorization for advance appropriations for certain accounts(a)DefinitionsIn this section:(1)Covered accountThe term covered account means the following:(A)Each of the following annual appropriations accounts of the Bureau of Indian Affairs:(i)Operation of Indian Programs.(ii)Contract Support Costs.(iii)Indian Guaranteed Loan Program.(iv)Construction.(v)Payments for Tribal Leases.(B)Each of the following annual appropriations accounts of the Bureau of Indian Education:(i)Operation of Indian Education Programs.(ii)Education Construction.(2)DepartmentThe term Department means the Department of the Interior.(3)SecretaryThe term Secretary means the Secretary of the Interior.(b)Advance appropriationsFor each fiscal year, beginning with fiscal year 2022, new budget authority provided in an appropriations Act for the covered accounts shall—(1)be made available for that fiscal year; and(2)include, for each covered account, advance new budget authority that first becomes available for the first fiscal year after the budget year.(c)Estimates requiredThe Secretary shall include in documents submitted to Congress in support of the President's budget submitted pursuant to section 1105 of title 31, United States Code, detailed estimates of the funds necessary for the covered accounts of the Department for the fiscal year following the fiscal year for which the budget is submitted.(d)Annual report(1)In generalNot later than July 31 of each fiscal year, the Secretary, in consultation with Indian Tribes, shall submit to Congress a report on the sufficiency of the resources of the Department for the fiscal year beginning after the date of the submittal of the report.(2)InclusionEach report submitted under paragraph (1) shall include estimates of the workload and demand data for the fiscal year covered by the report. .(b)Indian Health ServiceTitle VIII of the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) is amended by adding at the end the following:833.Authorization for advance appropriations for certain accounts(a)Definition of covered accountIn this section, the term covered account means each of the following annual appropriations accounts of the Indian Health Service:(1)Indian Health Services.(2)Contract Support Costs.(3)Payments for Tribal Leases.(4)Indian Health Facilities.(b)Advance appropriationsFor each fiscal year, beginning with fiscal year 2022, new budget authority provided in an appropriations Act for the covered accounts shall—(1)be made available for that fiscal year; and(2)include, for each covered account, advance new budget authority that first becomes available for the first fiscal year after the budget year.(c)Estimates requiredThe Secretary shall include in documents submitted to Congress in support of the President's budget submitted pursuant to section 1105 of title 31, United States Code, detailed estimates of the funds necessary for the covered accounts of the Department for the fiscal year following the fiscal year for which the budget is submitted.(d)Annual report(1)In generalNot later than July 31 of each fiscal year, the Secretary, in consultation with Indian tribes, shall submit to Congress a report on the sufficiency of the resources of the Department for the fiscal year beginning after the date of the submittal of the report.(2)InclusionEach report submitted under paragraph (1) shall include estimates of the workload and demand data for the fiscal year covered by the report..3.Information on appropriations estimates(a)Submission of budget requestSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:(40)information on estimates of appropriations for the fiscal year following the fiscal year for which the budget is submitted for the covered accounts described in—(A)section 112(a)(1) of the Indian Self-Determination Act; and(B)section 833(a) of the Indian Health Care Improvement Act..(b)Bureau of Indian AffairsSection 106 of the Indian Self-Determination Act (25 U.S.C. 5325) is amended by striking subsection (i) and inserting the following:(i)Annual budget submission(1)Budget requestThe annual budget request for the programs of the Bureau of Indian Affairs, as submitted as part of the President's annual budget request under section 1105 of title 31, United States Code, shall include, in the amount requested and the budget justification, information on estimates of appropriations for the fiscal year following the fiscal year for which the budget is submitted for the covered accounts described in section 112(a)(1)(A).(2)ConsultationIn developing the budget request under paragraph (1), the Secretary of the Interior shall consult with, and solicit the participation of, Indian Tribes and Tribal organizations..(c)Bureau of Indian Education(1)Administrative cost grant budget requestsSection 1128(l)(1) of the Education Amendments of 1978 (25 U.S.C. 2008(l)(1)) is amended by striking the period at the end and inserting for the fiscal year for which the budget is submitted and for the fiscal year following that fiscal year..(2)Division of Budget AnalysisSection 1129(c) of the Education Amendments of 1978 (25 U.S.C. 2009(c)) is amended, in the matter preceding paragraph (1), by striking contains and inserting contains, for the fiscal year for which the budget is submitted and for the fiscal year following that fiscal year.(3)Annual budget requestSection 1135(b) of the Education Amendments of 1978 (25 U.S.C. 2015(b)) is amended—(A)by striking the period at the end and inserting ; and;(B)by striking shall include the plans and inserting the following:shall include—(1)the plans; and(C)by adding at the end the following:(2)in the amount requested and the budget justification, information on estimates of appropriations for the fiscal year following the fiscal year for which the budget is submitted for the covered accounts described in section 112(a)(1)(B) of the Indian Self-Determination Act..(d)Indian Health ServiceSection 826 of the Indian Health Care Improvement Act (25 U.S.C. 1680p) is amended—(1)in the matter preceding paragraph (1), by striking justification, amounts that reflect any changes in— and inserting justification—; and(2)by striking paragraphs (1) and (2) and inserting the following:(1)amounts that reflect any changes in—(A)the cost of health services, as indexed for United States dollar inflation (as measured by the Consumer Price Index); and(B)the size of the population served by the Service; and(2)information on estimates of appropriations for the fiscal year following the fiscal year for which the budget is submitted for the covered accounts described in section 833(a)..